               Case 2:19-cr-00197-RSL Document 47 Filed 04/30/21 Page 1 of 4




 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                            NO. CR19-197-RSL
11                            Plaintiff,
12                       v.                                PRELIMINARY ORDER OF FORFEITURE
13
      MICHAEL JOHN DEROCHE,
14
                              Defendant.
15
16
17         THIS MATTER comes before the Court on the United States’ Motion for Entry of
18 a Preliminary Order of Forfeiture (“Motion”) seeking to forfeit, to the United States, the
19 Defendant Michael John Deroche’s interest in the following property:
20         One Apple iMac 6, seized from the Defendant on October 2, 2019.
21         The Court, having reviewed the United States’ Motion, as well as the other papers
22 and pleadings filed in this matter, hereby FINDS entry of a Preliminary Order of
23 Forfeiture is appropriate because:
24         x        The above-identified computer is forfeitable pursuant to 18 U.S.C.
25                  § 2253(a), as the Defendant used it to commit or facilitate his commission
26                  of Possession of Child Pornography, in violation of 18 U.S.C.
27                  § 2252(a)(4)(B) and (b)(2); and,
28

     Preliminary Order of Forfeiture - 1                                  UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Michael John Deroche, CR19-197-RSL                  SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-2242
                 Case 2:19-cr-00197-RSL Document 47 Filed 04/30/21 Page 2 of 4




 1          x        Pursuant to the plea agreement he entered on January 27, 2021, the
 2                   Defendant agreed to forfeit this computer pursuant to 18 U.S.C. 2253(a)
 3                   (Dkt. No. 39, ¶ 12).
 4
            NOW, THEREFORE, THE COURT ORDERS:
 5
            1)       Pursuant to 18 U.S.C. § 2253(a) and his plea agreement, the Defendant’s
 6
     interest in the above-identified computer is fully and finally forfeited, in its entirety, to
 7
     the United States;
 8
            2)       Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A)-(B), this Preliminary Order will
 9
     be final as to the Defendant at the time he is sentenced, it will be made part of the
10
     sentence, and it will be included in the judgment;
11
            3)       The Department of Justice, Federal Bureau of Investigation, and/or its
12
     authorized agents or representatives (“FBI”) shall maintain the above-identified computer
13
     in its custody and control until further order of this Court. FBI shall destroy any
14
     prohibited images unless they have been destroyed already or will be retained for official,
15
     investigative use, as permitted by 21 U.S.C §§ 853(i) and 881(e);
16
            4)       Pursuant to Fed. R. Crim. P. 32.2(b)(6) and 21 U.S.C. § 853(n), the
17
     United States shall publish notice of this Preliminary Order and its intent to dispose of the
18
     above-identified property as permitted by governing law. The notice shall be posted on an
19
     official government website – currently www.forfeiture.gov – for at least thirty (30) days.
20
     For any person known to have alleged an interest in the above-identified computer, the
21
     United States shall, to the extent possible, provide direct written notice to that person.
22
     The notice shall state that any person, other than the Defendant, who has or claims a legal
23
     interest in the computer must file a petition with the Court within sixty (60) days of the
24
     first day of publication of the notice (which is thirty (30) days from the last day of
25
     publication), or within thirty (30) days of receipt of direct written notice, whichever is
26
     earlier. The notice shall advise all interested persons that the petition:
27
28

      Preliminary Order of Forfeiture - 2                                     UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      United States v. Michael John Deroche, CR19-197-RSL                     SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-2242
                Case 2:19-cr-00197-RSL Document 47 Filed 04/30/21 Page 3 of 4




 1               a. shall be for a hearing to adjudicate the validity of the petitioner’s alleged
                    interest in the above-identified computer;
 2
                 b. shall be signed by the petitioner under penalty of perjury; and,
 3
                 c. shall set forth the nature and extent of the petitioner’s right, title, or interest
 4                  in the above-identified computer, as well as any facts supporting the
 5                  petitioner’s claim and the specific relief sought.
 6         5)       If no third-party petition is filed within the allowable time period, the
 7 United States shall have clear title to the computer, and this Preliminary Order shall
 8 become the Final Order of Forfeiture as provided by Fed. R. Crim. P. 32.2(c)(2);
 9         6)       If a third-party petition is filed, upon a showing that discovery is necessary
10 to resolve factual issues it presents, discovery may be conducted in accord with the
11 Federal Rules of Civil Procedure before any hearing on the petition is held. Following
12 adjudication of any third-party petitions, the Court will enter a Final Order of Forfeiture,
13 pursuant to Fed. R. Crim. P. 32.2(c)(2) and 21 U.S.C. § 853(n), reflecting that
14 adjudication; and,
15         7)       The Court will retain jurisdiction for the purpose of enforcing this
16 Preliminary Order, adjudicating any third-party petitions, entering a Final Order of
17 Forfeiture, and amending the Preliminary Order or Final Order as necessary pursuant to
18 Fed. R. Crim. P. 32.2(e).
19         IT IS SO ORDERED.
20
21         DATED this 30th day of April, 2021.
22
23
24
                                                    THE HON. ROBERT S. LASNIK
25
                                                    UNITED STATES DISTRICT JUDGE
26
27
28

     Preliminary Order of Forfeiture - 3                                       UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     United States v. Michael John Deroche, CR19-197-RSL                       SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-2242
               Case 2:19-cr-00197-RSL Document 47 Filed 04/30/21 Page 4 of 4




 1 Presented by:
 2
       /s/ Michelle Jensen
 3
     MICHELLE JENSEN
 4   Assistant United States Attorney
     United States Attorney’s Office
 5
     700 Stewart Street, Suite 5220
 6   Seattle, WA 98101
     (206) 553-2619
 7
     Michelle.Jensen@usdoj.gov
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Preliminary Order of Forfeiture - 4                        UNITED STATES ATTORNEY
                                                                700 STEWART STREET, SUITE 5220
      United States v. Michael John Deroche, CR19-197-RSL        SEATTLE, WASHINGTON 98101
                                                                        (206) 553-2242
